296 F.2d 604
Oakie BLANKENSHIP, Appellant,v.W. K. CUNNINGHAM, Jr., Superintendent of the Virginia StatePenitentiary, Appellee.
No. 8370.
United States Court of Appeals Fourth Circuit.
Argued Oct. 3, 1961.Decided Nov. 10, 1961.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; Oren R. Lewis, Judge.
Perkins Wilson, Richmond, Va.  (Court-assigned Counsel), for appellant.
Reno S. Harp, III, Asst. Atty. Gen., of Virginia (Frederick T. Tray, Atty. Gen., of Firginia, on brief), for appellee.
Before SOBELOFF, Chief Judge, BOREMAN, Circuit Judge, and MICHIE, District Judge.
PER CURIAM.


1
This appeal from the refusal of the United States District Court for the Eastern District of Virginia to grant a plenary hearing to the appellant on his petition for a writ of habeas corpus raises substantially the same issue as the first issue discussed in the case of McGrady v. Cunningham, 4 Cir., 296 F.2d 600.


2
The issue being the same, the decision must be the same as in the McGrady case and we see no reason to discuss the issue again.  The action of the District Court must be affirmed.


3
Affirmed.